Citation Nr: 1116421	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-35 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a myeloproliferative disorder, to include polycythemia vera and essential thrombocytosis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran had active service from June 1973 to June 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for service connection for polycythemia vera.  Jurisdiction over this case was subsequently transferred to the VARO in Salt Lake City, Utah, and that office forwarded the appeal to the Board.

In September 2005, the Veteran appeared at an informal conference with a decision review officer (DRO).  A report of this conference has been associated with the claims file.

In February 2008, the Board granted the application to reopen and remanded the reopened claim.  The Board has recharacterized the claim because the Veteran has been diagnosed with both polycythemia vera and essential thrombocytosis, each of which is a myeloproliferative disorder.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a Veteran claimed service connection for only PTSD, but the evidence contained diagnoses of other psychiatric disabilities, the Board erred in failing to treat the claim as a broader one for service connection for an acquired psychiatric disorder to include PTSD).  The record reflects that the Veteran has been diagnosed with polycythemia vera and essential thrombocytosis, each of which is a myeloproliferative disorder, i.e., a condition that cause blood cells to grow abnormally in the bone marrow.  There has been continued uncertainty as to the identification of the Veteran's precise myeloproliferative disorder.  A September 2003 VA treatment note indicated that the Veteran "might have a nonspecific myeloproliferative disorder with features of ET (essential thrombocytosis) and polycythemia vera."  In his May 2003 application to reopen, the Veteran requested service connection for polycythemia vera.  In his August 2005 notice of disagreement, the Veteran wrote that his disability is essential thrombocytosis and not polycythemia vera.  Given that the Veteran has at least one of these myeloproliferative disorders, the Board has recharacterized the claim more broadly.
It is noted that the Appeals Management Center (AMC) complied with the Board's February 2008 remand instructions by contacting the author of a September 2002 VA opinion and requesting information from him, and by obtaining the credentials of the VA physician who provided a June 2006 opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Compliance with the February 2008 remand has not been challenged by the Veteran or his attorney.

In March 2010, the Board denied the claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2010 order, the Court granted the parties' Joint Motion to vacate and remand the Board's decision.  Pursuant to the actions requested in the Joint Motion, the issue is addressed and readjudication consistent with the directives contained therein.


FINDINGS OF FACT

1.  The Veteran worked as a painter of military vehicles and he was exposed to petroleum-derived solvents, including Toluene, without respiratory and/or other personal protective equipment.

2.  A myeloproliferative disorder, to include polycythemia vera and essential thrombocytosis, did not first manifest in service.

3.  There is a conflict of medical opinions on whether myeloproliferative disorder, to include polycythemia vera and essential thrombocytosis, is attributable to service.

4.  A January 2006 medical opinion by a VA occupational and environmental toxicologist reflects that the Veteran's thrombocythemia was less than 50 percent likely related to Toluene exposure in service based on a recent study showing that Toluene had no effec or decreased blood count in exposed organisms.

5.  A February 2011 medical opinion by an occupational and environmental physician reflects that the Veteran's polycythemia vera and thrombocythemia were more likely than not related to his exposure to mixtures of petroleum-derived organic solvents and/or paints in service based on interview of the appellant and review of the medical literature and medical records.

6.  The medical evidence of record is roughly in equipoise.


CONCLUSION OF LAW

A myeloproliferative disorder, to include polycythemia vera and essential thrombocytosis, is attributable to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
In a March 2008 letter, the RO notified the Veteran of the evidence needed to substantiate his reopened claim for service connection for polycythemia vera.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the March 2008 letter.

Contrary to VCAA requirements, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  VA cured this timing deficiency by readjudication of the claim in an October 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all identified post-service private and VA treatment records.  As explained below, the dispositive issue in this case is whether the Veteran's diagnosed myeloproliferative disorder is related to his in-service Toluene exposure.  VA has obtained multiple medical opinions on this question, including those of VA physicians S.O. and L.G. in September 2002 and June 2006, as well as a January 2006 opinion of a VA occupational and environmental toxicologist.  Moreover, as noted above, in its February 2008 remand, the Board instructed the RO to request that Dr. S.O. provide the opinions of the physicians whom he consulted in reaching his conclusions.  In response, Dr. S.O. attempted to obtain these opinions and thoroughly documented the steps that he took to obtain the.  Thus, although Dr. S.O. was ultimately unable to obtain these opinions, his well- documented attempts to do so warrants a finding that the RO substantially complied with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) ("substantial compliance" rather than "strict compliance" is required under Stegall, supra) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Additionally, it is noted that that VA accepted additional evidence into the record following the most recent SSOC.  The Veteran's private attorney submitted a medical opinion, dated February 2011, along with a waiver of consideration by the agency of original jurisdiction (AOJ).  As such, referral of this evidence to the AOJ is not warranted.  See 38 C.F.R. §§ 19.37(a) and (b), 20.1304(c).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a myeloproliferative disorder, to include polycythemia vera and essential thrombocytosis is thus ready for consideration on the merits.

Laws and Regulations

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Background

The Veteran alleges that his myeloproliferative disorder is related to his in-service exposure to Toluene, a solvent, while painting and stripping cars.  

As noted by the Board in its March 2008 remand, VA has conceded exposure to Toluene.  Moreover, the Veteran has not claimed, and the evidence does not reflect, myeloproliferative disorder in service or continuity of symptomatology.  

Service treatment records show no complaints, treatment, or diagnoses of a myeloproliferative disorder and all systems and blood test results were normal on the April 1976 separation examination.

A November 1980 VA exchange of beneficiary information and request for administrative and adjudicative action (VA Form 10-7131) listed three admission diagnoses.  The first was chronic rhinitis.  The third was probable symptoms. The second was a difficult to decipher word that began with the letters "polycyth," and likely is related to polycythemia vera.  

In a March 2000 hematology consultation note of Dr. Lavrinets, the Veteran identified the date of the first symptoms of his myeloproliferative disorder as beginning sixteen years previously, i.e., around 1984, approximately eight years after service, and he described those symptoms as "feeling ill."

In his April 2002 claim, the Veteran indicated the date that polycythemia vera began as October 5, 2001.

In his September 2002 memorandum, Dr. S.O. indicated that it was approximately 1979, three years after service, when the Veteran was told that he could not be a blood donor because his hematocrit was too high. 

Statements and testimony from the Veteran reflect his belief that the current myeloproliferative disorder is related to his in- service Toluene exposure and/or occupational exposure to paint related products based on his military occupation as a painter.

Three private medical opinions support the Veteran's claim.  In March 2002, Dr. Lavrinets wrote that, based on the Veteran's recounting of daily painting of vehicles for one year without a respirator or protective clothing, "there is a significant possibility that that prolonged cumulative exposure to paint fumes and ingredients to skin contact could have led to the myeloproliferative disorder that is affecting him at this time."  He prefaced this conclusion by stating that he was "not certain of the exact type or nature of the paint used."  In a January 2004 letter, Dr. Rodier, a physician with a background in environmental medicine, noted that he had reviewed the Veteran's case and had a background in environmental medicine, and concluded that "his blood problem is a direct result of working with CARC paint and Toluene while in the Army."  He noted, "the effects of these substances on anybody are well documented," but did not cite specific studies.  In a January 2005 letter, Dr. Nibley, a physician with Utah Cancer Specialists, noted that the Veteran was diagnosed with a myeloproliferative disorder at a young age (29), and that such disorders are known to result from exposure to Toluene.  In support of his conclusion, he cited a study by Y. Honda, E. Delzell, and P. Cole, entitled, "An updated study of mortality among workers at a petroleum manufacturing plant," and a copy of this study is in the claims file.  He also noted that there is always a delay between the time of exposure and the development of the disease.  He concluded that the Veteran's development at a young age of a myeloproliferative disorder suggests that his occupational exposures have likely played a role in the development of his disease.

In addition, VA obtained other medical opinions.  In a September 2002 memorandum, VA physician S.O., clinical director of the C&P unit and associate professor of clinical medicine, reviewed the claims file and a standard medical text, Harrison's Online, Polycythemia Vera and other Myeloproliferative Diseases, which revealed that the etiology of polycythemia vera is unknown and occurs in all age groups.  He also did an online medical literature search using Proquest and MD consult, which did not turn up any association between polycythemia vera and specific environmental exposures, including paint and paint thinners. Dr. S.O. then consulted two other physicians, and concluded that "it may be possible that this Veteran's case of P. vera is a result of occupational exposure to paint while on active duty but such an association is speculative."  He noted that neither of the physicians he consulted, an environmental specialist and an occupational specialist, had found any specific reference to polycythemia vera in the multiple textbooks they reviewed, and noted a textbook that indicated that information on occupational or environmental etiology of polycythemia vera is lacking.  He and the other two physicians concluded that there was simply insufficient evidence to relate the Veteran's in-service exposure to paint and fumes to polycythemia vera or other myeloproliferative disorders.

As noted above, based on the Board's February 2008 remand instructions, Dr. S.O. tried to contact the physicians on whose opinions he had relied in his September 2002 memorandum.  Dr. S.O. undertook the requested action, managed to contact one of the physicians, and included his e-mail exchange with that physician in his response to the Board's instructions.  These e-mail exchanges indicate that the physician contacted was unable to locate any of his notes or any other documentation underlying his September 2002 opinion.

In January 2006, a VA occupational and environmental toxicologist reviewed the claims file, examined the Veteran, and reviewed the relevant medical literature. He specifically referred to the study cited by Dr. Nibley, and noted that this study showed increased leukemia deaths in workers at the plant from 1940 to 1979, the same study showed that, during the 1980s, there was actually a deficit of leukemia deaths in the workers compared to the standard population, as well as some myelodysplasia and myelofibrosis.  He also noted that this was a petroleum plant, and there was no a specific measurement in the workers specific to Toluene exposure.  Thus, the findings of the study could be due to Benzene, a known contaminant in a petroleum workplace.  He concluded that the study provided by Dr. Nibley is neither specific to Toluene exposure nor specific to thrombocytosis as an outcome and is not applicable in this case.  The VA occupational and environmental toxicologist also cited a recent ATSDR (Agency for Toxic Substances and Disease Registry) profile on Toluene, which analyzed multiple studies and concluded that the predominant studies on animals and humans have shown no effect or decreased blood counts in Toluene exposed organisms.  As this evidence contradicts the theory that the Veteran's exposure to Toluene caused thrombocytosis, the VA occupational and environmental toxicologist concluded that is it less than 50 percent likely that the Veteran's thrombocytosis is related to Toluene exposure.

In June 2006, Dr. L.G. reviewed the claims folder and the medical literature.  She gave an extremely detailed and well- reasoned opinion, explaining that Toluene's mutagenic effects have been observed in rodents and cultured mammalian cells and that recent studies demonstrated increases in chromosomal aberrations in occupationally exposed populations, but that making a connection between these studies and the recently discovered molecular defects contributing to essential thrombocytosis and polycythemia vera "requires a stretch of inductive reasoning."  She reviewed the Veteran's medical history as well as multiple specific studies.  She also noted the difference between Benzene, the subject of many studies, and Toluene, the latter of which is a Benzene derivative but which is not classified as a carcinogen.  She concluded, "[W]hile I consider it unlikely, I cannot resolve the issue of whether ET and/or PV are caused by or a result of environmental Toluene exposure, without resort to mere speculation."  She noted that it remains possible that other environmental exposures may have contributed to the Veteran's myeloproliferative disorder, although addressing which potentially offending agents in the paint or other substances he was exposed to may be difficult to ascertain.  In response to the Board's remand instructions, Dr. L.G. provided her credentials, which reflect that she is on the staff of a VA Medical Center and specializes in hematology and oncology.

Lastly, the Board received a February 2011 private medical opinion from Dr. O.O., an occupational and environmental medicine physician affiliated with the VA NJ Health Care System.  In his opinion, it is more likely than not that the Veteran's military exposures to mixtures of petroleum-derived organic solvents and/or paints is a material contributor to and/or is causal to his diagnosis of a myeloproliferative disorder, which manifested as polycythemia vera and essential thrombocytosis.  This opinion was predicated on interview of the appellant and review of the medical literature and medical record.  A copy of the medical literature referenced was attached to the opinion.  The physician noted that the occurrence of myeloproliferative disorders, such as polycythemia vera and essential thrombocytosis, caused by benzene and caused by mixed solvent exposure in the absence of benzene is supported by the medical literature.  He further noted that the appellant's history and onset of polycythemia vera and essential thrombocytosis is consistent with the in-service exposure. 

The physician noted the following salient facts in his medical opinion:

1. The Veteran reported a history of, on average, working 8-10 hours a day, 6 days a week, degreasing, cleaning and painting 3-4 military vehicles each day for a period of about 4-5 months.
2. The solvents for degreasing/dewaxing and spray painting jobs were performed in enclosed facilities without appropriate protective equipment, such as a respirator.
3. The Veteran had substantial and frequent exposure to mixed organic solvents and paints in service from inhaled and dermal contact.
4. Chemicals in solvents include Toluene, ethylbenzene, xylene, hydrocarbons, methyl isobutyl ketone, n-butyl acetate, isocytl acetate, isophorone diisocyanate, crystaline silica, and cobalt.
5. Material and Safety Data Sheets document that prolonged exposure to the solvent ingredients may cause adverse effects, to include effects involved with blood forming.
6. The appellant was diagnosed with myeloproliferative disorder, polycythemia vera and essential thrombocytosis, about 6.5 years after in-service exposure (inhalation and dermal) to solvents and paint.
7. While the MSDSs of the paints used did not specifically list benzene as an ingredient, based on the scientific literature, these types of solvents are known historically to be contaminated with benzene with potential significant inhalation hazards-an established cause of hematological cancers and myeloproliferative disorders.
8. Mixed solvent exposures, even in the absence of benzene, are known to cause hematological cancers and myeloproliferative disorders.
9. The Veteran manifested myeloproliferative disorders at a very young age and the latency period of more than 5 years is consistent with that of hematological toxicity and disorders due to benzene and solvent-related exposures.

The physician provided references in support of his opinion that included the World Health Organization, the Institute of Medicine, the International Agency for Research on Cancer, and several other medical sources.


Analysis

The seminal inquiry in this case is whether the Veteran has a myeloproliferative disorder, to include polycythemia vera and essential thrombocytosis, related to service.  The appellant does not contend that a myeloproliferative disorder had its onset in service-and the evidence of record shows no indication that myeloproliferative disorder had its onset in service.  Rather, the Veteran contends that he developed a myeloproliferative disorder several years after service due to his in-service exposure (inhalation/dermal contact) to chemical agents, including Toluene with or without benzene contamination, from his military occupation of painting vehicles without protective equipment.

The Board has considered the statements of the Veteran.  As noted, the Veteran did not testify to continuity of symptomatology.  As to the Veteran's own statements indicating a belief that his myeloproliferative disorder is related to his in-service Toluene exposure, the Veteran is competent to testify as to his observations,  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, testimony as to a possible relationship between a myeloproliferative disorder and Toluene exposure is an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  Because this matter involves a complex medical question involving etiology that is not susceptible to lay observation, the Veteran is not competent to opine on the cause of any currently diagnosed myeloproliferative disorder.  As he is not competent, his statements and testimony have no probative value with regard to the etiology of a myeloproliferative disorder, to include polycythemia vera and essential thrombocytosis.

As such, the Veteran and VA have obtained medical opinions on this matter.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A September 2002 VA medical opinion reflects that it may be possible that the Veteran's polycythemia vera is a result of occupational exposure to paint while on active duty, but such an association is speculative.  Also, a June 2006 VA medical opinion reflects that the physician could not resolve the matter of whether polycythemia vera and/or essential thrombocytosis were caused by or were a result of environmental Toluene exposure, without resort to mere speculation.  The Board finds that these medical opinions constitute evidence that weighs neither for nor against the claim.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993) (a medical opinion in which the medical professional does not opine on a specific question asked by VA is non- evidence as to that question).

However, there are medical opinions that clearly weigh in favor of the Veteran's claim and that weigh against his claim, as discussed in detail above.  The Board observes that these opinions were all prepared by qualified medical professionals.  This evidence is both competent and credible.

Weighing in favor of the claim are medical opinions of March 2002 (Dr. Lavrinets), January 2004 (Dr. Rodier), and January 2005 (Dr. Nibley), each of which reflects that the Veteran has a myeloproliferative disorder related to in-service occupational and environmental exposure to paint fumes and/or skin contact to the ingredients.  The Board has considered the probative value of these opinions.  It is noted that Dr. Lavrinets prefaced his conclusion by stating that he was "not certain of the exact type or nature of the paint used."  Also, he employed the equivocal terms "possibility" and "could."  The January 2004 letter by Dr. Rodier, a physician with a background in environmental medicine, noted that he had reviewed the Veteran's case.  However, he did not provide references or cite any specific studies in support of his statement that "the effects of these substances on anybody are well documented."  The January 2005 letter by Dr. Nibley, a physician with Utah Cancer Specialists, cited a study by Y. Honda, E. Delzell, and P. Cole, entitled, "An updated study of mortality among workers at a petroleum manufacturing plant."  A copy of this study was provided by the physician.  While the use of some equivocal terms and the absence of references or citation to specific studies in regard to Drs. Lavrinets' and Rodier's opinions may result in some diminished probative value, the Board finds that these medical opinions viewed together have significant probative value.  It is noted that Dr. Nibley provided an opinion consistent with those of Drs. Lavrinets and Rodier, and he supported this opinion with a well-reasoned medical explanation, that included his interpretation of a medical study pertinent to the medical issue here.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Likewise, the Veteran submitted a favorable medical opinion from Dr. O.O., dated February 2011, which reflects that a myeloproliferative disorder, to include polycythemia vera and essential thrombocytosis, is related to the Veteran's occupational exposure to chemical solvents and/or paints in service.  In his medical opinion, Dr. O.O. indicated that he is an occupational and environmental medicine physician.  He further indicated that he conducted an extensive interview of the Veteran.  This is corroborated by the comprehensive statement of the Veteran's social, military, and medical history in his opinion.  The Board observes that the physician acknowledge the various medical opinions of record, favorable and otherwise; that he discussed the scientific literature on myelodysplastic syndrome/myeloproliferative disorders from the World Health Organization, the Institute of Medicine, and other published medical treatise or study findings; that references were provided for all sources considered by the physician; and that he provided a complete rationale for his medical conclusions and opinion.  The medical opinion of Dr. O.O. has very significant probative value in view of the full explanation for his medical conclusion in light of the medical literature and the appellant's history of exposure to chemical solvents and paint products in service.  See Nieves- Rodriguez, supra. at 304.

In addition to the favorable medical opinions, the record contains an unfavorable medical opinion from a VA occupational and environmental toxicologist dated January 2006.  This opinion reflects that it is less than 50 percent likely that the Veteran's thrombocytosis is related to Toluene exposure.  His reasoning was that the recent ATSDR profile on Toluene showed that Toluene had no effect or decreased blood count in exposed organisms.  This study was interpreted as contradicting the Veteran's theory of entitlement.  It is noted that this physician did not consider benzene contamination of Toluene as suggested by Dr. O.O. although he too acknowledged that benzene was a known contaminant in a petroleum workplace.  It is further noted that he did not opine on polycythemia vera.  However, the physician indicated that he had considered the claims folder, examination of the Veteran, and the relevant medical literature.  He addressed the favorable opinion of Dr. Nibley, and distinguished his conclusions from those of Dr. Nibley.  He further provided a clear and well-reasoned explanation for his opinion.  Therefore, the Board finds that his opinion has very significant probative value

The Board has considered the medical opinion of Dr. S.O.  While the value of Dr. S.O.'s unfavorable opinion is undercut by the failure to obtain the opinions of the physicians whom he consulted, the medical opinion of Dr. S.O. only in part relied upon his consultation with the other physicians and reflects that Dr. S.O. performed self-directed research of some medical literature, documenting the sources upon which he relied.  Therefore, this opinion has very significant probative value.

The Board has carefully reviewed the evidence of record and finds that it is roughly in equipoise.  The Board has not given weight to the number of opinions for or against the claim, but rather to the probative value of the opinions weighing for and against the claim.  On both sides, there is sound medical evidence from qualified medical professionals expressing well-reasoned opinions.  The Board relies heavily on the medical professionals' interpretation of the medical literature.  While the interpretations may differ, this does not diminish the probative value of either side's opinions.  Therefore, in view of the relative balance of the evidence, the benefit-of-the-doubt doctrine is for application, and the claim for service connection for a myeloproliferative disorder, to include polycythemia vera and essential thrombocytosis is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a myeloproliferative disorder is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


